DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-7 and 10-13 are currently pending.
Claims 8 and 9 are cancelled.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/14/2021 and 12/10/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Duquette et al. (US 2007/0284878), (hereinafter, Duquette).

Re Clm 1: Duquette discloses a pipe device (see Fig. 14-16, and [0057-0062], [0007-0010], [0030-0032], and Figs. 1, 2, 11, and 12) comprising a pipe (20) and a connecting member (30, 60, 40, and 50), wherein the pipe comprises a pipe jacket (the pipe 20) with an inner surface (the inner surface of 20) and an outer surface (the outer surface of 20) and forms a flow channel (the passage through 20), wherein the connecting member forms a through-channel (the bore) which extends from a connection piece (30 and 60) made of a first material (30 and 60 are made of a material) and having a first opening to a second opening (see Fig. 14), wherein the pipe jacket is seated with a first pipe end (see Fig. 14) made of a second material (20 is made of a material) on the connection piece (see Fig. 14), and wherein there is formed in a contact zone (the zone around 100) between the inner surface of the pipe jacket and a peripheral surface of the connection piece (see Fig. 15) a bonded (bonded being defined as (of a thing) joined securely to another thing, especially by an adhesive, a heat process, or pressure; and in this instance it is by pressure: note that bond is defined as the way in which two things stick to one another or are joined in some way, 
Re Clm 2: Duquette discloses wherein the connection piece comprises a stop (the ramped surface of 60), and the first material of the stop is connected to the second material of the first pipe end by a bonded (bonded being defined as (of a thing) joined securely to another thing, especially by an adhesive, a heat process, or pressure; and in this instance it is by pressure) connection (see Figs. 14 and 15 and [0057-0062]; and connection being defined as link or linked). 
Re Clm 3: Duquette discloses wherein the connection piece comprises a peripheral collar (the color of 30 radially outwards from 60), wherein there is formed between the peripheral collar and the peripheral surface of the connection piece an annular gap (the gap that receives 20) into which the first pipe end projects (see Figs. 14 and 15).  

Re Clm 7: Duquette discloses wherein the first pipe end of the pipe jacket had a cylindrical inner surface and a cylindrical outer surface before it was pushed onto the peripheral surface of the connection piece (see Fig. 14-16, and [0057-0062], [0007-0010], [0030-0032], and Figs. 1, 2, 11, and 12).  
Re Clm 10: Duquette discloses wherein at least a portion of the peripheral surface of the connection piece widens, starting from the first opening and as the distance from the first opening increases, from a minimum diameter to a maximum diameter (see Fig. 14).  
Re Clm 11: Duquette discloses wherein the minimum diameter is smaller than and the maximum diameter is larger than a diameter of the inner surface of the pipe jacket (at 100, see Figs 14 and 15).  
Re Clm 12: Duquette discloses wherein the through- channel, between the first and second opening of the connecting member, is straight or has a change of direction of at least 10 degrees and less than 180 degrees (see Fig. 14).  
Re Clm 13: Duquette discloses wherein the connecting member has in the region of the second opening a coupling element for an interlocking attachment of a connection object (the end opposite the end containing 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette et al. (US 2007/0284878), (hereinafter, Duquette) as applied to 1-4, 7, and 10-13 above, in view of Kanao (JP 2001263570).

Re Clm 5: Duquette discloses wherein the bonded connection between the first material (M1) and the second material (M2) is formed by the first material (M1) and/or by the second material (M2).
Duquette fails to disclose melting and curing.
However, Kanao discloses a corrugated tubular joint connection, similar to that of Duquette. Kanao also teaches spin welding which melts and cures material together.  Where such would reduce the number of components to make a leak free joint, or simplify the design of the connection, alternatively, such would yield the same predictable result of forming an integral, secure, leak free connection. Accordingly, Kanao teaches spin welding which melts and cures material together (see [0006, 0015, and 0016] and see the description for Figs. 2 and 3(a)-3(c) under the title “Brief description of the drawings”) for the purpose of providing a means to reduce the number of components to make a leak free joint, or simplify the design of the connection, to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Duquette, to have melting and curing (via spin welding), as taught by Kanao, for the purpose of providing a means to reduce the number of components to make a leak free joint, or simplify the design of the connection, to reduce the cost by reducing material needed in forming the connection, alternatively, such would yield the same predictable result of forming an integral, secure, leak free connection.  Note that it has been held that forming in one piece an article which has formerly been formed from a plurality of pieces that were put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Re Clm 6: Duquette discloses wherein the bonded connection between the first material (M1) and the second material (M2) is produced.
Duquette fails to disclose spin welding.
However, Kanao discloses a corrugated tubular joint connection, similar to that of Duquette. Kanao also teaches spin welding which secures members together.  Where such would reduce the number of components to make a leak free joint, or simplify the design of the connection, alternatively, such would yield the same predictable result of forming an integral, secure, leak free connection. Accordingly, Kanao teaches spin welding (see [0006, 0015, and 0016] and see the description for Figs. 2 and 3(a)-3(c) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Duquette, to have spin welding, as taught by Kanao, for the purpose of providing a means to reduce the number of components to make a leak free joint, or simplify the design of the connection, to reduce the cost by reducing material needed in forming the connection, alternatively, such would yield the same predictable result of forming an integral, secure, leak free connection.  Note that it has been held that forming in one piece an article which has formerly been formed from a plurality of pieces that were put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-13 have been considered but are moot because the arguments do not apply to the current reference of combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; spin/friction welded corrugated pipe – EP-3379125, JP-2001263570, and DE-69921187, corrugated pipe deformed during instillation - US-2216686, US-2172532, US-20020145284, US-20070284878, US-5499439, US-5172477, and EP-0402843, and an inner tapered surface which deforms a corrugated pipe outwards - US-20070284878 and US-20040094953.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/25/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679